DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 April 2022 has been entered.

 Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the side" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US Patent Number 6443524).
Regarding claim 14, Yu discloses a bicycle saddle comprising: a shell (including 30, 40, 50) fitted with fastening means for fastening the bicycle saddle to an associable bicycle (while not shown, the saddle would be fixed via the shell rails to a bicycle), the shell 5extending, in a longitudinal direction (Y-Y), from a front end to a rear end, the longitudinal direction (Y-Y) being a prevailing direction, a padding (20) associated to an upper portion of the shell, opposite a frame of the associable bicycle, wherein the shell comprises a rigid portion (including 40 for instance) 10supporting said fastening means and a controlled deformation portion (50 for instance) positioned between the rigid portion and the padding, wherein the controlled deformation portion comprises at least one yielding insert (i.e. member 50 for instance) suitable to deform elastically 15under compression during use (this is the general manner of operation), and wherein the controlled deformation portion is positioned on a side of the rear end, at a user's ischium in a configuration of use of the bicycle saddle (this is the general arrangement; the device would at least be capable of such use depending on a user’s choice of positioning).
Regarding claim 15, Yu discloses a bicycle saddle comprising: a shell (including 30, 40, 50) fitted with fastening means for fastening the bicycle saddle to an associable bicycle (while not shown, the saddle would be fixed via the shell rails to a bicycle), the shell 5extending, in a longitudinal direction (Y-Y), from a front end to a rear end, the longitudinal direction (Y-Y) being a prevailing direction, a padding (20) associated to an upper portion of the shell, opposite a frame of the associable bicycle, wherein the shell comprises a rigid portion (including 40 for instance) 10supporting said fastening means and a controlled deformation portion (50 for instance) positioned between the rigid portion and the padding, wherein the controlled deformation portion comprises at least one yielding insert (i.e. member 50 for instance) suitable to deform elastically 15under compression during use (this is the general manner of operation), and wherein one or more yielding inserts of the at least one yielding insert 20suitable to deform elastically under compression are placed in concave areas of the rigid portion of the shell (at 44), on the side of the rear end of the bicycle saddle, on opposite and symmetrical sides with respect to a longitudinal centerline plane (M-M) of the bicycle saddle (see figures).

Allowable Subject Matter
Claims 1-13 are allowed.

Response to Arguments
Applicant’s arguments filed 21 April 2022 with respect to claims 1 and 8 have been fully considered and are persuasive.  The associated rejections have been withdrawn. 
Applicant's arguments filed 21 April 2022 with respect to claims 14 and 15 have been fully considered but they are not persuasive.  Applicant argues that Yu does not disclose a controlled deformation portion at a user’s ischium or yielding inserts positioned as in claim 15.  As set forth above, Yu is viewed as disclosing these features.  In particular, Yu’s controlled deformation portion is generally positioned in the vicinity of a user’s ischium during expected use.  While this alone would be considered sufficient to meet the “at a user’s ischium” language of the claim, it is further maintained that the reference device would be capable of the claimed use at least as much as the invention based on a user’s choice of position.  Regarding the positioning of Yu’s yielding inserts, elements 50 are explicitly described as being placed in slots 44 (concave areas).  As can be clearly seen in Figure 2, these are present at opposite and symmetrical lateral sides at a rear end of the saddle.  The rejections have accordingly been maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636